DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 3/24/2021 has been entered. Claims 1, 3, 5, 21-22, 24-27, and 29-31 remain pending in the application. Claim 3 has been withdrawn from further consideration as detailed in the Non-Final Office Action mailed 7/17/2020 and claims 21, 24-25, and 29-30 have been withdrawn from further consideration as detailed in the Final Office Action mailed 11/18/2020.
Claim Objections
Claim 27, line 11-12 objected to because of the following informalities:   
Line 11-12 recites “an end portion surface of the tube port”. Examiner believes a typo was made and that line 11-12 should recite “an end surface of the tube port”. Appropriate correction is required. Examiner suggests replacing “an end portion surface of the tube port” with “an end surface of the tube port”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 22, and 27 rejected under 35 U.S.C. 103 as being unpatentable over Jones (U.S. patent no 4685912) further in view of Lopez (U.S. PG publication 20040002684). 
In regard to claim 1,
Jones discloses an anti-snagging component (figure 1A, item 4, 6, and 8; Examiner notes chamber 4, tube 6, and figure grip 8 are construed as an anti-snagging component due to the curved/rounded shape of chamber 4 which would limit snagging) for use in an infusion set (column 1, line 5-10), the anti-snagging component comprising: 
[AltContent: ][AltContent: textbox (End surface of tube port)][AltContent: textbox (Fluid output end)][AltContent: textbox (End surface of housing)][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: textbox (Housing)]
    PNG
    media_image1.png
    57
    195
    media_image1.png
    Greyscale

a drip chamber (figure 1A, item 4) comprising a housing (see figure 1A above) having a fluid input end (figure 1A, item 3) configured to receive a first intravenous (IV) tube (figure 1A, item 1) connected to a fluid source (figure 1B, item 20; column 2, line 16-19; Examiner notes a fluid input end configured to receive a first intravenous (IV) tube connected to a fluid source is an intended use limitation and the input end of the drip chamber of Jones is fully capable due to its structure of receiving a first intravenous (IV) tube connected to a fluid source; Examiner also notes a first intravenous (IV) tube connected to a fluid source  is not positively recited) and a fluid output end (see figure 1A above) comprising an end surface of the housing (see figure 1A above); and 
an anti-snagging structure (figure 1A, item 6 and 8; Examiner notes as disclosed in paragraph [0004] of Applicant’s disclosure an anti-snagging structure reduces or eliminates snagging and as discussed in paragraph [0030] of Applicant’s disclosure an anti-snagging gusset fills a portion or all of the space that defines a snagging point; therefore item 6 and item 8 form an anti-snagging structure as item 8 which is construed as a gusset fills a portion of the space that would define a snagging point between the housing and the tube port 6 which would at least reduce snagging between the housing and tube port) disposed at the fluid output end (see figure 1A above wherein item 6 and 8 are disposed at the fluid output end), the anti-snagging structure comprising: 
a tube port (figure 1A, item 6) extending from the end surface of the housing (see position of tube port 6 in figure 1A above which extends from the end surface of the housing), the tube port configured to receive a second IV tube (figure 1A, item 5; see figure 1A wherein tube port 6 receives tube 5); and 
[AltContent: textbox (Second side of the at least one gusset)][AltContent: arrow][AltContent: textbox (First side of the at least one gusset)][AltContent: arrow][AltContent: textbox (End surface of housing)][AltContent: arrow]
    PNG
    media_image1.png
    57
    195
    media_image1.png
    Greyscale

at least one gusset (figure 1A, item 8; Examiner notes Merriam-Webster dictionary defines a gusset as a plate or bracket for strengthening an angle in framework; Examiner notes item 8 would serve to strengthen the angle between the housing and item 6) disposed on the end surface of the housing (see position of item 8 in figure 1A above which is disposed on the end surface of the housing) and the tube port (see position of item 8 in figure 1A above which is disposed on the tube port 6), the at least one gusset extending from the end surface of the housing to an end surface of the tube port (see position of item 8 above which extends from the end surface of the housing to an end surface of the tube port), and the at least one gusset having a first side (see figure 1A above) disposed on the tube port (see figure 1A above), a second side (see figure 1A above) disposed on the end surface of the housing (see figure 1A above).
Jones fails to disclose wherein a sliding surface of the at least one gusset extends from the end surface of the housing to the end surface of the tube port and is configured to slidingly guide the housing past an obstruction without snagging when the infusion set is moved, the at least one gusset having a curvilinear triangular shape with a first side disposed on the tube port, a second side disposed on the end surface of the housing and a hypotenuse as the sliding surface, the hypotenuse having a concave surface extending from the end surface of the housing to the end surface of the tube port.
[AltContent: ][AltContent: textbox (End surface of tube port)][AltContent: textbox (Figure 33)][AltContent: textbox (Second side of the at least on gusset)][AltContent: arrow][AltContent: textbox (First side of the at least on gusset)][AltContent: arrow][AltContent: textbox (Sliding surface/ hypotenuse)][AltContent: arrow]
    PNG
    media_image2.png
    319
    317
    media_image2.png
    Greyscale

Lopez teaches a sliding surface (see figure 33 above) of the at least one gusset (figure 33, item 318; Examiner notes 3 gussets are taught by Lopez) extends from the end surface of the housing to the end surface of the tube port (see figure 33 above) and is configured to slidingly guide a structure (figure 33, item 317) past an obstruction without snagging when the infusion set (paragraph [0375]) is moved (Examiner notes this is an intended use limitation and the sliding surface of Lopez is fully capable of slidingly guiding the structure 317 past an obstruction without snagging when the infusion set is moved due to the shape of the outer surface of the rib 318 which would inhibit snagging due to fact that the ribs 318 are smooth and contain rounded corners. Additionally “an obstruction” has not been further defined so the shape of the obstruction is construed as being a complementary shape to the at least one gusset which wouldn’t snag on the at least one gusset), the at least one gusset having a curvilinear triangular shape (see figure 33 above, item 318) with a first side (see figure 33 above) disposed on the tube port (figure 33, item 314), a second side (see figure 33 above) disposed on an end surface of the structure (figure 33, item 317) and a hypotenuse as the sliding surface (see figure 33 above), the hypotenuse having a concave surface extending from the end surface of the structure to the end surface of the tube port (see figure 33, item 318: wherein the hypotenuse has a concave surface that extends from the end surface of the structure formed by the bottom surface of item 317 to the end surface of the tube port, Examiner notes the end surface of the tube port is formed by the outer surface of body 314 which item 318 contacts as identified above).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the at least one gusset of Jones with the at least one gusset of Lopez which when implemented would be attached to the tube port of Jones and disposed on the end surface of the housing in the position shown in figure 1A of Jones but movable to the position shown in figure 1B of Jones and also disposed on the end surface of the tube port, as taught by Lopez, for the purpose of providing rigidity to the tube port and preventing unwanted twisting (paragraph [0370] of Lopez). Additionally the substitution is a simple substitution that would yield the same predictable result of providing a surface for the user to grip to facilitate movement (see column 3, line 23-26 of Jones where item 8 functions as a finger grip and paragraph [0370] of Lopez where item 318 functions as a finger grip).
In regard to claim 22,
Jones discloses an anti-snagging component (figure 1A, item 4, 6, and 8; Examiner notes chamber 4, tube 6, and figure grip 8 are construed as an anti-snagging component due to the curved/rounded shape of chamber 4 which would limit snagging) for use in an infusion set (column 1, line 5-10), the anti-snagging component comprising: 
[AltContent: textbox (End surface of tube port)][AltContent: textbox (Fluid output end)][AltContent: ][AltContent: textbox (End surface of housing)][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: textbox (Housing)]
    PNG
    media_image1.png
    57
    195
    media_image1.png
    Greyscale

a drip chamber (figure 1A, item 4) comprising a housing (see figure 1A above) having a fluid input end (figure 1A, item 3) configured to receive a first intravenous (IV) tube (figure 1A, item 1) connected to a fluid source (figure 1B, item 20; column 2, line 16-19; Examiner notes a fluid input end configured to receive a first intravenous (IV) tube connected to a fluid source is an intended use limitation and the input end of the drip chamber of Jones is fully capable due to its structure of receiving a first intravenous (IV) tube connected to a fluid source; Examiner also notes a first intravenous (IV) tube connected to a fluid source  is not positively recited) and a fluid output end (see figure 1A above) comprising an end surface of the housing (see figure 1A above); and
 an anti-snagging structure (figure 1A, item 6 and 8; Examiner notes as disclosed in paragraph [0004] of Applicant’s disclosure an anti-snagging structure reduces or eliminates snagging and as discussed in paragraph [0030] of Applicant’s disclosure an anti-snagging gusset fills a portion or all of the space that defines a snagging point; therefore item 6 and item 8 form an anti-snagging structure as item 8 which is construed as a gusset fills a portion of the space that would define a snagging point between the housing and the tube port 6 which would at least reduce snagging between the housing and tube port) disposed at the fluid output end (see figure 1A above wherein item 6 and 8 are disposed at the fluid output end), the anti-snagging structure comprising: 
a tube port  (figure 1A, item 6) extending from the end surface of the housing (see position of tube port 6 in figure 1A above which ends from the end surface of the housing), the tube port configured to receive a second IV tube (figure 1A, item 5; see figure 1A wherein tube port 6 receives tube 5); and 
[AltContent: textbox (Second side of the at least one gusset)][AltContent: arrow][AltContent: textbox (First side of the at least one gusset)][AltContent: arrow][AltContent: textbox (End surface of housing)][AltContent: arrow]
    PNG
    media_image1.png
    57
    195
    media_image1.png
    Greyscale

at least one gusset (figure 1A, item 8; Examiner notes Merriam-Webster dictionary defines a gusset as a plate or bracket for strengthening an angle in framework; Examiner notes item 8 would serve to strengthen the angle between the housing and item 6) disposed on the end surface of the housing (see position of item 8 in figure 1A above which is disposed on the end surface of the housing) and the tube port (see position of item 8 in figure 1A above which is disposed on the tube port 6), the at least one gusset extending from the end surface of the housing to an end surface of the tube port (see position of item 8 above which extends from the end surface of the housing to an end surface of the tube port), and the at least one gusset having a first side (see figure 1A above) disposed on the tube port (see figure 1A above), a second side (see figure 1A above) disposed on the end surface of the housing (see figure 1A above). 
Jones fails to disclose a sliding surface of the at least one gusset extends from the end surface of the housing to the end surface of the tube port and is configured to slidingly guide the housing past an obstruction without snagging when the infusion set is moved, the at least one gusset having a curvilinear triangular shape with a first side disposed on the tube port, a second side disposed on the end surface of the housing and a hypotenuse as the sliding surface, the hypotenuse having a convex surface extending from the end surface of the housing to the end surface of the tube port.
[AltContent: textbox (End surface of tube port)][AltContent: ][AltContent: textbox (Figure 33)][AltContent: textbox (Second side of the at least on gusset)][AltContent: arrow][AltContent: textbox (First side of the at least on gusset)][AltContent: arrow][AltContent: textbox (Sliding surface/ hypotenuse)][AltContent: arrow]
    PNG
    media_image2.png
    319
    317
    media_image2.png
    Greyscale


Lopez teaches a sliding surface (see figure 33 above) of the at least one gusset (figure 33, item 318; Examiner notes 3 gussets are taught by Lopez) extends from the end surface of the housing to the end surface of the tube port (see figure 33 above) and is configured to slidingly guide a structure (figure 33, item 317) past an obstruction without snagging when the infusion set (paragraph [0375]) is moved (Examiner notes this is an intended use limitation and the sliding surface of Lopez is fully capable of slidingly guiding the structure 317 past an obstruction without snagging when the infusion set is moved due to the shape of the outer surface of the rib 318 which would inhibit snagging due to fact that the ribs 318 are smooth and contain rounded corners. Additionally “an obstruction” has not been further defined so the shape of the obstruction is construed as being a complementary shape to the at least one gusset which wouldn’t snag on the at least one gusset), the at least one gusset having a curvilinear triangular shape (see figure 33 above, item 318) with a first side (see figure 33 above) disposed on the tube port (figure 33, item 314), a second side (see figure 33 above) disposed on an end surface of the structure (figure 33, item 317) and a hypotenuse as the sliding surface (see figure 33 above), the hypotenuse having a convex surface extending from the end surface of the structure to the end surface of the tube port (see figure 33, item 318: wherein the hypotenuse has a convex surface that extends from the end surface of the structure formed by the bottom surface of item 317 via the concave surface of the hypotenuse to the end surface of the tube port, Examiner notes the end surface of the tube port is formed by the outer surface of body 314 which item 318 contacts).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the at least one gusset of Jones with the at least one gusset of Lopez which when implemented would be attached to the tube port of Jones and disposed on the end surface of the housing in the position shown in figure 1A of Jones but movable to the position shown in figure 1B of Jones and also disposed on the end surface of the tube port, as taught by Lopez, for the purpose of providing rigidity to the tube port and preventing unwanted twisting (paragraph [0370] of Lopez). Examiner notes as disclosed in column 3, line 23-26 of Jones item 8 functions as a finger grip. Item 318 of Lopez which replaces item 8 of Jones as modified by Lopez also functions as a finger grip as disclosed in paragraph [0370] of Lopez. Additionally the substitution is a simple substitution that would yield the same predictable result of providing a surface for the user to grip to facilitate movement (see column 3, line 23-26 of Jones where item 8 functions as a finger grip and paragraph [0370] of Lopez where item 318 functions as a finger grip).
In regard to claim 27,
Jones discloses an anti-snagging component (figure 1A, item 4, 6, and 8; Examiner notes chamber 4, tube 6, and figure grip 8 are construed as an anti-snagging component due to the curved/rounded shape of chamber 4 which would limit snagging) for use in an infusion set (column 1, line 5-10), the anti-snagging component comprising:
[AltContent: textbox (End portion surface of tube port)][AltContent: textbox (Fluid output end)][AltContent: ][AltContent: textbox (End surface of housing)][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: textbox (Housing)]
    PNG
    media_image1.png
    57
    195
    media_image1.png
    Greyscale
 
a drip chamber (figure 1A, item 4) comprising a housing (see figure 1A above) having a fluid input end (figure 1A, item 3) configured to receive a first intravenous (IV) tube (figure 1A, item 1) connected to a fluid source (figure 1B, item 20; column 2, line 16-19; Examiner notes a fluid input end configured to receive a first intravenous (IV) tube connected to a fluid source is an intended use limitation and the input end of the drip chamber of Jones is fully capable due to its structure of receiving a first intravenous (IV) tube connected to a fluid source; Examiner also notes a first intravenous (IV) tube connected to a fluid source  is not positively recited) and a fluid output end (see figure 1A above) comprising an end surface of the housing (see figure 1A above); and 
an anti-snagging structure (figure 1A, item 6 and 8; Examiner notes as disclosed in paragraph [0004] of Applicant’s disclosure an anti-snagging structure reduces or eliminates snagging and as discussed in paragraph [0030] of Applicant’s disclosure an anti-snagging gusset fills a portion or all of the space that defines a snagging point; therefore item 6 and item 8 form an anti-snagging structure as item 8 which is construed as a gusset fills a portion of the space that would define a snagging point between the housing and the tube port 6 which would at least reduce snagging between the housing and tube port) disposed at the fluid output end (see figure 1A above wherein item 6 and 8 are disposed at the fluid output end), the anti-snagging structure comprising: 
a tube port (figure 1A, item 6) extending from the end surface of the housing (see position of tube port 6 in figure 1A above which ends from the end surface of the housing), the tube port configured to receive a second IV tube (figure 1A, item 5; see figure 1A wherein tube port 6 receives tube 5); and 
[AltContent: textbox (Second side of the at least one gusset)][AltContent: arrow][AltContent: textbox (First side of the at least one gusset)][AltContent: arrow][AltContent: textbox (End surface of housing)][AltContent: arrow]
    PNG
    media_image1.png
    57
    195
    media_image1.png
    Greyscale

at least one gusset (figure 1A, item 8; Examiner notes Merriam-Webster dictionary defines a gusset as a plate or bracket for strengthening an angle in framework; Examiner notes item 8 would serve to strengthen the angle between the housing and item 6) disposed on the end surface of the housing (see position of item 8 in figure 1A above which is disposed on the end surface of the housing) and the tube port (see position of item 8 in figure 1A above which is disposed on the tube port 6), the at least one gusset extending from the end surface of the housing to an end portion surface of the tube port (see position of item 8 above which extends from the end surface of the housing to an end portion surface of the tube port), and the at least one gusset having a first side (see figure 1A above) disposed on the tube port (see figure 1A above), a second side (see figure 1A above) disposed on the end surface of the housing (see figure 1A above).
Jones fails to disclose wherein a sliding surface of the at least one gusset extends from the end surface of the housing to the end surface of the tube port and is configured to slidingly guide the housing past an obstruction without snagging when the infusion set is moved, the at least one gusset having a triangular shape with a first side disposed on the tube port, a second side disposed on the end surface of the housing and a hypotenuse side as the sliding surface, the hypotenuse side extending from the end surface of the housing to the end surface of the tube port.
[AltContent: textbox (End surface of tube port)][AltContent: ][AltContent: textbox (Figure 33)][AltContent: textbox (Second side of the at least on gusset)][AltContent: arrow][AltContent: textbox (First side of the at least on gusset)][AltContent: arrow][AltContent: textbox (Sliding surface/ hypotenuse side)][AltContent: arrow]
    PNG
    media_image2.png
    319
    317
    media_image2.png
    Greyscale

Lopez teaches a sliding surface (see figure 33 above) of the at least one gusset (figure 33, item 318; Examiner notes 3 gussets are taught by Lopez) extends from the end surface of the housing to the end surface of the tube port (see figure 33 above) and is configured to slidingly guide a structure (figure 33, item 317) past an obstruction without snagging when the infusion set (paragraph [0375]) is moved (Examiner notes this is an intended use limitation and the sliding surface of Lopez is fully capable of slidingly guiding the structure 317 past an obstruction without snagging when the infusion set is moved due to the shape of the outer surface of the rib 318 which would inhibit snagging due to fact that the ribs 318 are smooth and contain rounded corners. Additionally “an obstruction” has not been further defined so the shape of the obstruction is construed as being a complementary shape to the at least one gusset which wouldn’t snag on the at least one gusset), the at least one gusset having a triangular shape (see figure 33 above, item 318) with a first side (see figure 33 above) disposed on the tube port (figure 33, item 314), a second side (see figure 33 above) disposed on an end surface of the structure (figure 33, item 317) and a hypotenuse side as the sliding surface (see figure 33 above), the hypotenuse side extending from the end surface of the housing to the end surface of the tube port (see figure 33, item 318: wherein the hypotenuse side extends from the end surface of the structure formed by the bottom surface of item 317 to the end surface of the tube port, Examiner notes the end surface of the tube port is formed by the outer surface of body 314 which item 318 contacts).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the at least one gusset of Jones with the at least one gusset of Lopez which when implemented would be attached to the tube port of Jones and disposed on the end surface of the housing in the position shown in figure 1A of Jones but movable to the position shown in figure 1B of Jones and also disposed on the end surface of the tube port, as taught by Lopez, for the purpose of providing rigidity to the tube port and preventing unwanted twisting (paragraph [0370] of Lopez). Examiner notes as disclosed in column 3, line 23-26 of Jones item 8 functions as a finger grip. Item 318 of Lopez which replaces item 8 of Jones as modified by Lopez also functions as a finger grip as disclosed in paragraph [0370] of Lopez. Additionally the substitution is a simple substitution that would yield the same predictable result of providing a surface for the user to grip to facilitate movement (see column 3, line 23-26 of Jones where item 8 functions as a finger grip and paragraph [0370] of Lopez where item 318 functions as a finger grip).
Claims 5, 26, and 31 rejected under 35 U.S.C. 103 as being unpatentable over Jones (U.S. patent no 4685912) in view of Lopez (U.S. PG publication 20040002684) further in view of Uehara (U.S. PG publication 20160354594)
In regard to claim 5,
Jones in view of Lopez teaches the anti-snagging component of Claim 1.
Jones as modified by Lopez teaches wherein the at least one gusset is three gussets spaced apart about the end surface of the housing (see figure 33 of Lopez, wherein three gussets are shown which would replace item 8 of Jones; Examiner notes the opposite side of adaptor 311 is not shown so it is unclear if a fourth gusset is present on the other side).
Jones as modified by Lopez fails to disclose wherein the at least one gusset is four gussets equally spaced apart about the end surface of the housing.
Uehara teaches four gussets (figure 3A, item 57) equally spaced apart (figure 3A, item 57; paragraph [0108]; Examiner notes as disclosed in paragraph [0108] the number of ribs can be varied).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Jones in view of Lopez to include wherein the at least one gusset is four gussets equally spaced apart, Examiner notes a fourth gusset, in addition to the three gussets taught by Lopez would be implemented on the opposite side of the tube port of Jones in view of Lopez (side not shown in figure 33 of Lopez or figure 1A of Jones) directly opposite the gusset on the front of the tube port, as taught by Uehara, for the purpose of providing surfaces for the user to easily grip (paragraph [0108]). 
It would have been an obvious matter of design choice to modify Jones in view of Lopez to include wherein the at least one gusset is four gussets equally spaced apart about the end surface of the housing since applicant has not disclosed that having specifically four gussets solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs. Furthermore, absent a teaching as to the criticality of having specifically four gussets, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. 
In regard to claim 26,
Jones in view of Lopez teaches the anti-snagging component of Claim 22. 
Jones as modified by Lopez teaches wherein the at least one gusset is three gussets spaced apart about the end surface of the housing (see figure 33 of Lopez, wherein three gussets are shown which would replace item 8 of Jones; Examiner notes the opposite side of adaptor 311 is not shown so it is unclear if a fourth gusset is present on the other side).
Jones as modified by Lopez fails to disclose wherein the at least one gusset is four gussets equally spaced apart about the end surface of the housing.
Uehara teaches four gussets (figure 3A, item 57) equally spaced apart (figure 3A, item 57; paragraph [0108]; Examiner notes as disclosed in paragraph [0108] the number of ribs can be varied).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Jones in view of Lopez to include wherein the at least one gusset is four gussets equally spaced apart, Examiner notes a fourth gusset, in addition to the three gussets taught by Lopez would be implemented on the opposite side of the tube port of Jones in view of Lopez (side not shown in figure 33 of Lopez or figure 1A of Jones) directly opposite the gusset on the front of the tube port, as taught by Uehara, for the purpose of providing surfaces for the user to easily grip (paragraph [0108]). 
It would have been an obvious matter of design choice to modify Jones in view of Lopez to include wherein the at least one gusset is four gussets equally spaced apart about the end surface of the housing since applicant has not disclosed that having specifically four gussets solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs. Furthermore, absent a teaching as to the criticality of having specifically four gussets, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. 
In regard to claim 31,
Jones in view of Lopez teaches the anti-snagging component of Claim 27. 
Jones as modified by Lopez teaches wherein the at least one gusset is three gussets spaced apart about the end surface of the housing (see figure 33 of Lopez, wherein three gussets are shown which would replace item 8 of Jones; Examiner notes the opposite side of adaptor 311 is not shown so it is unclear if a fourth gusset is present on the other side).
Jones as modified by Lopez fails to disclose wherein the at least one gusset is four gussets equally spaced apart about the end surface of the housing.
Uehara teaches four gussets (figure 3A, item 57) equally spaced apart (figure 3A, item 57; paragraph [0108]; Examiner notes as disclosed in paragraph [0108] the number of ribs can be varied).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Jones in view of Lopez to include wherein the at least one gusset is four gussets equally spaced apart, Examiner notes a fourth gusset, in addition to the three gussets taught by Lopez would be implemented on the opposite side of the tube port of Jones in view of Lopez (side not shown in figure 33 of Lopez or figure 1A of Jones) directly opposite the gusset on the front of the tube port, as taught by Uehara, for the purpose of providing surfaces for the user to easily grip (paragraph [0108]). 
It would have been an obvious matter of design choice to modify Jones in view of Lopez to include wherein the at least one gusset is four gussets equally spaced apart about the end surface of the housing since applicant has not disclosed that having specifically four gussets solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs. Furthermore, absent a teaching as to the criticality of having specifically four gussets, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. 
Response to Arguments
Applicant's arguments filed 3/24/2021 have been fully considered but they are not persuasive. Applicant argues on page 6 of 10 to page 7 of 10 that a stopping surface of Jones is the complete opposite of a sliding surface, and thus Jones clearly teaches away from the anti-snagging sliding surface recited in amended independent claim 1. Examiner respectfully disagrees. Currently the sliding surface is claimed as being configured to slidingly guide the housing past an obstruction without snagging when the infusion set is moved. The slidingly surface is not claimed as being slidable relative to the tube port or any other structure of the drip chamber. Since when modified by Lopez the sliding surface when implemented into Jones would be capable of slidingly guiding the housing past an obstruction without snagging when the infusion set is moved, Jones in view of Lopez meets the limitation in question.
Applicant argues on page 7 of 10 that finger grip 8 clearly does not extend to the end surface of the tube 6 and as shown in figure 1B the finger grip does not extend from the end surface of the chamber 4. Examiner respectfully disagrees. Currently as claimed “the end surface” is not limited to only be interpreted as a terminal end or proximal most end or distal most end. Examiner suggests amending claim 1 to capture the idea that the sliding surface of the at least one gusset extends from the distal most end of the housing to the distal most end of the tube port or amending claim 1 to capture the idea that the sliding surface extends the entire length of the tube port.
Applicant argues on page 8 of 10 that Jones teaches away from the structure and recited purpose of claim 1 and cannot be combined with Lopez since Jones and Lopez teach away from their combination in that being “stopped by an abutment in the form of the elastomer finger grip” as recited is contradicted by the alleged sliding surface of Lopez. Examiner respectfully disagrees. The gusset when implemented into Jones is fully capable of stopping tube 6 and also containing a sliding surface configured to slidingly guide the housing past an obstruction without snagging when the infusion set is moved. The sliding surface is the hypotenuse side of the gusset while the second side as labeled above would function to stop the tube. Additionally as noted above the slidingly surface is not claimed as being slidable relative to the tube port or any other structure of the drip chamber.
Applicant argues on page 8 of 10 that the proposed modification would render Jones unsatisfactory for its intended purpose. Examiner respectfully disagrees. The gusset of Lopez when implemented into Jones is fully capable of stopping tube 6 and also containing a sliding surface configured to slidingly guide the housing past an obstruction without snagging when the infusion set is moved since the sliding surface is the hypotenuse side of the gusset while the second side as labeled above would function to stop the tube. Examiner notes as disclosed in column 3, line 23-26 of Jones item 8 functions as a finger grip. Item 318 of Lopez which replaces item 8 of Jones as modified by Lopez also functions as a finger grip as disclosed in paragraph [0370] of Lopez.
Applicant argues that claim 22 and 27 are also allowable for the foregoing reasons. See response to arguments in regard to claim 1 above. 
Applicant argues the dependent claims are dependent from the independent claims and are therefore allowable for at least similar reasons. See response to arguments in regard to claim 1 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783